 
 
I 
111th CONGRESS
2d Session
H. R. 4747 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2010 
Mr. Owens introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Import and Export Act to prevent the use of Indian reservations located on the United States borders to facilitate cross-border drug trafficking, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cross Border Reservation Drug Trafficking Sentence Enhancement Act of 2010.
2.Sentencing enhancement for the use of a border Indian reservations to facilitate cross-border drug traffickingSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended by adding at the end the following:

(8)
(A)Whoever during and in relation to a violation of subsection (a) enters, leaves, or is within a border Indian reservation, or attempts or conspires to do so, shall be fined under title 18, United States Code, or imprisoned not more than 10 years, or both. Any term of imprisonment imposed under this paragraph shall be served consecutively to any term imposed for the violation of subsection (a).
(B)In this paragraph, the term border Indian reservation means a Federal or State Indian reservation that borders or traverses any portion of a United States international border.. 
 
